UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2002



DIEUDONNE NGANYANG TCHABONG; KELLIE TCHOUYA
LEUKEU; MERCURE NGANYANG TCHABONG; SATURNE
NGAYANG TCHABONG; NATHALIE NGANYANG TCHABONG,

                                                       Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-216-461; A95-216-462; A95-216-463; A95-216-464; A95-
216-465)


Submitted:   April 30, 2007                 Decided:   May 17, 2007


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kim-Bun Thomas Li, LI, LATSEY & GUITERMAN, PLLC, Washington, D.C.,
for Petitioners. Peter D. Keisler, Assistant Attorney General,
James Hunolt, Senior Litigation Counsel, Jonathan Robbins, OFFICE
OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dieudonne Nganyang Tchabong, a native and citizen of

Cameroon, and dependent family members Nathalie Nganyang Tchabong,

Kellie Tchouya Leukeu, Mercure Nganyang Tchabong, and Saturne

Nganyang Tchabong, petition for review of an order of the Board of

Immigration Appeals affirming the Immigration Judge’s denial of

Tchabong’s applications for asylum, withholding of removal, and

protection under the Convention Against Torture.

          To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”      INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record

regarding asylum and conclude that Tchabong fails to show that the

evidence compels a contrary result. See 8 C.F.R. § 1208.15 (2006).

In addition, substantial evidence supports the conclusion that

Tchabong failed to qualify for withholding of removal.            Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987). Finally, we uphold the finding that Tchabong

failed to establish that it was more likely than not that he would

be tortured if removed to Cameroon.        See 8 C.F.R. § 1208.16(c)(2)

(2006).

          Accordingly,   we   deny   the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions


                                - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -